DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.


Response to Arguments/Amendments
Applicant's arguments filed 10/14/2021 have been fully considered as follows.
The amendment to Claims 1 and 17 overcome the Claim rejection  under 35 USC § 112(b).
Regarding the art rejection, the applicant argues that neither Yui nor Cho teach nor suggest the limitations “producing image data for the region of the target based on a difference between the first phase-sensitive measurement and the second phase-sensitive measurement,” nor “"determin[ing] information ... based on a difference between the electrical signals produced by the light detectors [plural].”
It is noted that this limitation is thought by Hauske (US 2013/0243422 A1).as disclosed in the previously presented rejection of Claim 6, part of which was incorporated into newly amended Claims 1 and 17 and as explained in detail below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 6, 7, 13, 17, 18, 23, and 24 are rejected under 35 U.S.C. 103 as obvious over Yui (US 2014/0253919 A1, provided by applicant) in view of Cho (US 2012/0002211 A1) and Hauske (US 2013/0243422 A1).
Regarding Independent Claim 1, Yui discloses an apparatus (Fig. 4 or Fig. 8), comprising:
a first light source (24, providing Stokes beam);
a second light source (22, providing pump beam) to output light of a different wavelength than the first source ([0060]);
an optical interferometer (10 or 10A, having 30, 32, 34, 36, 40) having optical reference ("reference beam") and sample arms (from 34 to S), the optical sample arm having a first optical path (from 34 to S), to transmit to an area of a target (S) light from both light sources (via combiner 32) in first intervals and light from a single one of the light sources in second intervals (Fig.9: low phases in "amplitude modulated SRG signal beam") the optical sample arm having a second optical path (34 – 54 – 60) to transmit light collected from the area of the target to a plurality of interference regions (locations on 34, or location on S, the term interference regions is very broad and cannot be read into the claims based on the specification), the optical reference arm being configured to 
a light detector (60), configured to produce an electrical signal for phase-sensitive detection ([0102]-[0108], [0125]-[0126]) of light from the target from light interfered by a corresponding one of the plurality of interference regions ([0093]); and
an electronic processor (64) configured to determine, information indicative of a depth dependence of stimulated Raman optical emission in the area of the target based on the electrical signals produced by the light detectors ([0083], [0094] in view of [0114]) responsive to one of the corresponding interference regions receiving light emitted by the area of the target in one of the first intervals and the other of the corresponding interference regions
Yui discloses Optical Heterodyne Interference detection in which the phase difference between the signal beam and the reference beam is recorded as phase data ([0102]-[0108], [0125]-[0126]); however, it is silent regarding the having two optical hybrids and a first and second detectors and the information indicative of a depth dependence of stimulated Raman optical emission in the area of the target being based on a difference between the electrical signals produced by the light detectors.
Cho discloses the use of two optical hybrids 52, 53 (corresponding to two interference regions), each operating on one polarization state of light; each hybrid having two inputs, one for the probe beam and one for the LO beam, and four outputs corresponding to four sets of balanced photodetectors 45, for the purpose of combining different in-phase and quadrature signals (Fig. 3, [0011], [0036]). The resulting four 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention for the optical interferometer to further measure a signal from two optical hybrids and a first and second light detectors configured to produce electrical for phase-sensitive of light from the target from light interfered by a corresponding one of the optical hybrids to determine, information indicative of a depth dependence of stimulated Raman optical emission in the area of the target based on the electrical signals produced by the light detectors responsive to one of the corresponding optical hybrids receiving light emitted by the area of the target in one of the first intervals and the other of the corresponding optical hybrids receiving light emitted by the area of the target in one of the second intervals for the purpose of combining different in-phase and quadrature signals, with the advantage of optimizing the signal reception and signal demodulation.
The combination of Yui and Cho is silent regarding the information indicative of a depth dependence of stimulated Raman optical emission in the area of the target being based on a difference between the electrical signals produced by the light detectors.
Hauske teaches the use of two optical hybrids (Fig. 2, 227, 229), each of the optical hybrids delivers signals to a pair of balanced detectors (233) which detect a respective optical signal and provide a corresponding electrical signal to the succeeding set of trans-impedance amplifiers (235), one trans-impedance amplifier for each pair of balanced detectors (233) ([0128]). The advantage of using a differential amplifier is that 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have a differential electrical amplifier and determine measurements based on a difference between the electrical signals produced by the light detectors, each of the light detectors being configured to produce electrical signals indicative of measured intensities of light interfered in a corresponding one of the optical hybrids and to deliver said produced electrical signals to a corresponding input of the differential electrical amplifier for the purpose of cancelling out the unwanted portions of the signal output by optical hybrids.
Regarding Claim 2, the combination of Yui, Cho, and Hauske discloses the apparatus of claim 1, wherein the second light source is configured to output light of a shorter wavelength than the first source (the frequency of the Stokes beam is smaller than the frequency of the pump beam, Yui, [0060] and shorter wavelength corresponds to a larger frequency).
Regarding Claim 6, the combination of Yui, Cho, and Hauske discloses the apparatus of claim 1; however it is silent regarding wherein the apparatus comprising a differential electrical amplifier (as applied to Claim 1, Hauske, Fig. 2, [128]), each of the light detectors being configured to deliver said electrical signal produced thereby to a corresponding input of the differential electrical amplifier (Hauske, [128]).
Regarding Claim 7, the combination of Yui, Cho, and Hauske discloses the apparatus of claim 6, wherein the differential electrical amplifier is connected simultaneously to receive at one input thereof one of the electrical signals produced in 
Regarding Claim 13, the combination of Yui, Cho, and Hauske discloses the apparatus of claim 1, wherein the electronic processor (Yui, 64, [0083], [0094], and 38, [0079]) is configured to sweep the output wavelength of one of the light sources (frequency modulation element, [0078], [0079]).

Regarding Independent Claim 17, Yui discloses a method (Fig. 9, by means of the device of Fig. 8, [0131]-[0132]), comprising:
producing a first phase-sensitive electrical measurement of light from a target by measuring interference ([0102]-[0108], [0125]-[0126]) of light from a first light source (24, providing Stokes beam) with light emitted from a region of the target (S) in response to the region being illuminated with light from both a second light source (22, providing pump beam) and the first light source (24, providing Stokes beam), (see Fig. 8), the light from the second light source (pump beam) having a different wavelength than the light from the first light source ([0060]), light from the first light source being able to stimulate Raman light emission from the region in response to the region being illuminated with light from the second light source ([0131]-[0132], (Fig.9: high phases in "amplitude modulated SRG signal beam");
producing a second phase-sensitive electrical measurement of light from the target by measuring interference ([0102]-[0108], [0125]-[0126]) of light from the first light 
producing image data ("phase interference image") for the region of the target based on the first phase-sensitive electrical measurement and the second phase-sensitive electrical measurement ([0086]-[0089], [0093]-[0094], [0102]-[0108], [0125]-[0126], [0132]).
Yui discloses Optical Heterodyne Interference detection in which the phase difference between the signal beam and the reference beam is recorded as phase data ([0102]-[0108], [0125]-[0126]); however, it is silent regarding producing a first and second phase-sensitive electrical measurement with two optical hybrids and the image data for the region of the target being based on a difference between the first phase-sensitive electrical measurement and the second phase-sensitive electrical measurement.
Cho discloses the use of two optical hybrids 52, 53 (corresponding to two interference regions), each operating on one polarization state of light; each hybrid having two inputs, one for the probe beam and one for the LO beam, and four outputs corresponding to four sets of balanced photodetectors 45, for the purpose of combining different in-phase and quadrature signals (Fig. 3, [0011], [0036]). The resulting four output signals from each optical hybrid have 90 degrees relative phase difference 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the to have a first phase-sensitive electrical measurement of light from a target by measuring interference, by a first optical hybrid and a second phase-sensitive electrical measurement of light from the target by measuring interference, by a second optical hybrid for the purpose of combining different in-phase and quadrature signals, with the advantage of optimizing the signal reception and signal demodulation.
The combination of Yui and Cho is silent regarding the image data for the region of the target being based on a difference between the first phase-sensitive electrical measurement and the second phase-sensitive electrical measurement.
Hauske teaches the use of two optical hybrids (Fig. 2, 227, 229), each of the optical hybrids delivers signals to a pair of balanced detectors (233) which detect a respective optical signal and provide a corresponding electrical signal to the succeeding set of trans-impedance amplifiers (235), one trans-impedance amplifier for each pair of balanced detectors (233) ([0128]). The advantage of using a differential amplifier is that the unwanted portions of the signal output by optical hybrids will be cancelled out by differential amplifier.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have a differential electrical amplifier and produce the image data image data for the region of the target based on a difference between the first phase-sensitive electrical measurement and the second 
Regarding Claim 18, the combination of Yui, Cho, and Hauske discloses the method of claim 17, wherein the light from the second light source has a shorter wavelength than the light from the first light source (the frequency of the Stokes beam is smaller than the frequency of the pump beam, Yui, [0060] and shorter wavelength corresponds to a larger frequency).
Regarding Claim 23, the combination of Yui, Cho, and Hauske discloses the method of claim 17, further comprising sweeping an output wavelength of one of the light sources (Yui, frequency modulation element, [0078], [0079]).
Regarding Claim 24, the combination of Yui, Cho, and Hauske discloses the method of claim 18, further comprising sweeping an output wavelength of one of the light sources (Yui, frequency modulation element, [0078], [0079]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






//VIOLETA A PRIETO/ Primary Examiner, Art Unit 2877